Citation Nr: 1536608	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  02-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 10, 2010, and in excess of 40 percent thereafter for chronic lumbar strain
	
2.  Propriety of the assignment of a separate 10 percent rating for left lumbar radiculopathy as of May 10, 2010.

3.  Propriety of the assignment of a separate 10 percent rating for right lumbar radiculopathy as of May 10, 2010.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied a disability rating greater than 10 percent for service-connected chronic lumbar strain.  The Veteran filed a notice of disagreement with the rating action in June 2001, and in response, the RO issued a statement of the case in December 2001.  In January 2002, the Veteran perfected an appeal of the rating determination to the Board. 

In August 2004, the Veteran testified at a Travel Board hearing before Acting Veterans Law Judge (VLJ) Christopher Gearin.  A transcript of this hearing is associated with the claims file.  In December 2004, the Board remanded the case for further evidentiary development.  In a September 2005 rating decision, the RO increased the disability rating to 20 percent effective January 19, 2005.  

In a July 2006 decision, the Board awarded an increased rating of 20 percent, but no higher, for the period prior to January 19, 2005, and denied a rating in excess of 20 percent beginning January 19, 2005. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2008 Order, the Court granted a Joint Motion for Partial Remand (JMR) by VA's Secretary and the Veteran, through his representative, and remanded that portion of the Board's decision that denied a rating in excess of 20 percent for the entire appeal period for action consistent with the motion.  The parties agreed that the Board did not recognize a reasonably-raised claim of entitlement to a TDIU, citing Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The parties maintained that the case should be remanded for consideration of TDIU pursuant to 38 C.F.R. 
§ 4.16 (2015).  The parties also agreed that a January 2005 VA spine examination did not fully comply with the Board's December 2004 remand directives.  Specifically, the Veteran was not afforded a neurological examination "separate and apart" from his orthopedic examination with all necessary diagnostic and clinical tests. 

The case was returned to the Board for further appellate action.  The Board recognized that the Acting VLJ who conducted the August 2004 hearing was no longer employed by the Board.  In October 2009, the Veteran affirmed that he wanted to testify at another hearing before a different VLJ.  Thereafter, a formal claim for TDIU was filed on behalf of the Veteran in February 2010 by the Veteran's purported representative (Attorney Sean Ravin).  In March 2010, the Board remanded the claim to satisfy the Travel Board hearing request. The record reflects that the RO denied the claim for TDIU in a January 2011 rating decision based on "a claim for increased evaluation [ . . .] received on February 2, 2010."  

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned VLJ.  A transcript of this hearing is associated with the claims file.  The Board remanded the case in October 2011 for further development in accordance with the July 2008 JMR.

In September 2012, the AOJ assigned a 40 percent rating for chronic lumbar strain, effective May 10, 2010.  However, inasmuch as a higher rating is available for the lumbar spine disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating remains viable on appeal, both before and after May 10, 2010.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Also, in September 2012, the AOJ assigned separate 10 percent ratings for left and right lumbar radiculopathy, effective May 10, 2010.  Although the Veteran has not entered a notice of disagreement with the September 2012 rating decision, the Board observes, and will be discussed below, effective September 23, 2002, the pertinent rating criteria for evaluating lumbar spine disabilities allows for associated objective neurologic abnormalities to be rated separately under an appropriate diagnostic code.  Therefore, in connection with such claim, the Board will consider the propriety of the assigned 10 percent ratings for left and right lumbar radiculopathy, as well as the assigned effective date.  Consequently, such issues have been listed on the title page

As was noted by the Board in the October 2011 remand, in addition to Roberson cited by the parties in the July 2008 JMR, the Court reaffirmed in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Based on the JMR and cited authorities, the Board finds that the TDIU issue is before the Board and part of the increased rating claim notwithstanding the RO's separate adjudication of the issue in January 2011 during the course of the appeal.  Accordingly, the Board has characterized the issues as shown on the title page to reflect the foregoing. 

Also as noted by the Board in October 2011, Attorney Sean Ravin filed the February 2010 TDIU claim.  In a June 2010 letter, he also maintained that he represented the Veteran in all matters before VA and attached a copy of a contingency fee contract for representation executed by the Veteran in July 2008.  The record contains VA Form 21-22a, Appointment of Individual as Claimant's Representative executed between Attorney Ravin and the Veteran in July 2008. Thereafter, however, the Veteran executed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the American Legion in October 2009.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1) (2015).  A power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  38 C.F.R. § 14.631(f)(1) (2015).  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  Id.  Thus, the proper representative of record is the American Legion. (Indeed, a member of the American Legion provided representation of the Veteran at the July 2011 Board hearing). 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from May 2011 through September 2012 as well as an April 2015 rating decision which denied a TDIU and also denied compensation under 38 U.S.C.A. § 1151 for injuries of the abdomen and back.  A review of the documents in VBMS reveals an April 2015 supplemental statement of the case pertaining to the back and TDIU issues, the April 2015 rating decision noted above, and a June 2015 Appellate Brief.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Prior to May 10, 2010, the Veteran's chronic lumbar strain was manifested by functional loss that more nearly approximated no more than moderate limitation of motion, i.e., forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, due to pain, fatigue, incoordination, tenderness, and flare-ups, without lumbosacral strain with muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position or severe symptoms, or recurring attacks, or incapacitating episodes.

2.  Beginning May 10, 2010, the Veteran's chronic lumbar strain has not resulted in ankylosis of the thoracolumbar spine.  Incapacitating episodes have not been shown, and the evidence has not shown any objective neurologic abnormalities associated with the lumbosacral strain, aside from bilateral radiculopathy of the lower extremities, which has been separately rated.

3.  Prior to May 10, 2010, the Veteran's chronic lumbar strain did not result in neurological impairment.

4.  As of May 10, 2010, the Veteran's left lumbar radiculopathy has resulted in no more than moderate incomplete paralysis of the anterior crural nerve (femoral).

5.  As of May 10, 2010, the Veteran's right lumbar radiculopathy has resulted in no more than moderate incomplete paralysis of the anterior crural nerve (femoral).  

6.  For the entire appeal period, the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to May 10, 2010, the criteria for a rating in excess of 20 percent for chronic lumbar strain were not met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes (DCs) 5292, 5010-5242 (2002), (2003), (2009).

2.  Beginning May 10, 2010, the criteria for a rating in excess of 40 percent for chronic lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002), (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5292, 5010-5242 (2002), (2003), (2015).

3.  The assignment of a separate 10 percent rating, but no higher, for left lumbar radiculopathy as of May 10, 2010, but no earlier, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5292, 5010-5242, 8526 (2002), (2003), (2015).

4.  The assignment of a separate 10 percent rating, but no higher, for right lumbar radiculopathy as of May 10, 2010, but no earlier, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5292, 5010-5242, 8526 (2002), (2003), (2015).

5.  For the entire appeal period, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Veteran was sent a letter in October 2011 that fully addressed all notice elements with respect to the issues of entitlement to an increased rating for his service-connected low back disability and entitlement to a TDIU.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in obtaining such evidence.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The Board acknowledges that this notice was not issued prior to the adverse determination on appeal.  However, the claim was readjudicated in an April 2015 supplemental statement of the case.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private and VA treatment, Social Security Administration records, and VA examination reports.  Moreover, the Veteran's statements and Board hearing testimony in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Additionally, the Veteran was afforded VA examinations in February 2001, January 2005, May 2010, August 2010, and November 2011 to evaluate the severity of his service-connected back disability.  While the earlier VA examinations did not include detailed neurologic findings, the most recent VA examinations in August 2010 and November 2011 do provide detailed neurologic findings and neither the Veteran nor his representative has alleged that the more recent examinations are inadequate for rating purposes.  Moreover, the Board finds that the most recent examinations are adequate in order to evaluate the Veteran's service-connected back disability, to include the impact such has on his employability, as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent November 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

Additionally, in August 2004 and July 2011, the Veteran was provided an opportunity to set forth his contentions during hearing before two different VLJs, including the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2004 and July 2011 hearings, the VLJs enumerated the issues on appeal.  Also, information was solicited regarding the nature, severity, and frequency of the Veteran's back symptomatology and the functional impact such disability has on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, while the hearing discussion did not reveal any evidence that might be available that had not been submitted, such indicated that the Veteran's back disability may have increased in symptoms and/or severity.  Therefore, the Board remanded the case in December 2004 and October 2011 so as to offer him an opportunity to identify any additional, outstanding records, obtain updated VA treatment records, and afford him contemporaneous VA examinations.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the December 2004, March 2010, and October 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in December 2004, the Board directed that the Veteran be provided an opportunity to identify all outstanding VA and non-VA treatment providers and, thereafter, such records should be obtained, and be afforded a VA examination to address the current severity of his back disability.  Thereafter, in a December 2004 letter, the AOJ requested that the Veteran identify all outstanding VA and non-VA treatment providers, and he was provided a VA examination in January 2005.

As noted previously, in March 2010, the Board remanded the Veteran's case in order to provide him with a Board hearing as the VLJ who presided over the August 2004 hearing was no longer employed by the Board.  The Veteran was afforded his hearing in July 2011.

In October 2011, the Board directed the AOJ to provide Dingess notice, which was accomplished later that month.  Also, the RO was directed to obtain VA treatment records dating since September 2005.  Further, the RO was also directed to afford the Veteran for neurologic and orthopedic VA examinations.  As noted above, the Veteran was afforded a VA examination in November 2011 that addressed both the neurologic and orthopedic manifestations of his back disability that is adequate for appellate review.  

Accordingly, the Board finds that there has been substantial compliance with the December 2004, March 2010, and October 2011 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Increased Rating Claim

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Consequently, the Board has considered whether staged ratings are warranted up to one year prior to the date of claim of January 2000.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

In the instant case, an April 1979 rating decision granted service connection for chronic lumbar strain and assigned an initial 10 percent rating, effective September 5, 1978 pursuant to DC 5295.  This initial 10 percent rating was continued by rating decisions dated in October 1981 and March 1994.  The Veteran submitted a claim for an increased rating in November 2000 and, by rating decision dated in April 2001, the RO continued a 10 percent disability rating for chronic lumbar strain.  Thereafter, the Veteran perfected an appeal of this decision.   As above, during the course of the appeal, in a September 2005 rating decision, the RO increased the disability rating to 20 percent effective January 19, 2005 and, in a July 2006 decision, the Board awarded an increased rating of 20 percent, but no higher, for the period prior to January 19, 2005, and denied a rating in excess of 20 percent beginning January 19, 2005.  Most recently, in a September 2012, the AOJ assigned a 40 percent rating for chronic lumbar strain, effective May 10, 2010.  The Veteran's back disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5237 (2002), (2003), which pertains to the evaluation of lumbosacral strain.  

For the entirety of the appeal period, 38 C.F.R. § 4.71a, DC 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

The regulations for rating disabilities of the spine were twice revised during the pendency of the Veteran's claim (i.e., since November 2000), effective September 23, 2002, and September 26, 2003.  See 67 Fed. Reg. 54345  (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The RO has notified the Veteran of all applicable regulatory changes and considered his claim under such regulations.  Specifically, the September 2005 supplemental statement of the case provided the rating criteria in effect prior to September 2002, as of September 2002, and as of September 2003.  Therefore, there is no prejudice to him in the Board considering all applicable diagnostic codes. 

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating for mild symptoms; a 20 percent rating for moderate symptoms with recurring attacks; and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  There was no higher rating.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome is rated under the same criteria as now provided in DC 5243 discussed below.  38 C.F.R. § 4.71a, DC 5293 (2003), (2015). 

Prior to September 2003, lumbosacral strain warranted a 10 percent rating if there was characteristic pain on motion.  A 20 percent rating was warranted for muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, DC 5295 (2003).  Also prior to September 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, DC 5292 (2003). 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  The code for intervertebral disc syndrome (DC 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DCs 5237, 5242, 5243. 

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

As indicated previously, the Veteran's disability also involves lumbar radiculopathy of the bilateral legs.  In this regard, effective May 10, 2010, the Veteran was assigned separate 10 percent ratings for radiculopathy of the right and left lower extremities pursuant to DC 8526.  Such diagnostic code addresses the anterior crural nerve (femoral).  A 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis.  A 40 percent rating is for application where there is complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, DC 8526. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The medical evidence relating to the Veteran's November 2000 claim for an increased rating consists of VA examination reports dated in February 2001, January 2005, May 2010, August 2010, and November 2011 and VA treatment records dated through September 2012.

In the February 2001 VA examination report, the examiner documented that he reviewed the Veteran's medical history and noted the Veteran's complaints of low back pain.  Upon examination, the Veteran was noted to have normal lumbar lordosis.  Muscle tone was good and there was no atrophy, spasm of the paravertebral muscles, or scoliosis.  The Veteran, however, complained of pain on palpation.  Range of motion testing revealed extension to 20 degrees with complaint of pain, flexion was 45 degrees with complaint of pain at the end of motion, right and left lateral flexion was 15 degrees, and rotation was 10 degrees also with complaint of pain.  The examiner also noted that both lower limbs were negative for any neurological deficiency and straight leg raising was 40 degrees with complaint of back pain.  Lasegue test was negative.  X-rays showed mild degenerative changes, but were otherwise unremarkable.  The Veteran was diagnosed with history of back injury, subjective complaints of low back pain with limited motion, and mild degenerative disc disease.  No residuals of chronic lumbar strain were indicated. 

During the January 2005 VA examination, the Veteran had flexion to 40 degrees with complaint of pain at the end of motions.  There was no spasm over the paravertebral muscles.  Attempted force flexion was resisted with complaint of increased pain.  Extension was to 20 degrees with complaint of pain at the back.  There was increased pain from attempted forced extension.  The right and left lateral flexion was to 25 degrees without any pain, bilateral lateral rotation was to 20 degrees without any pain, and there was no evidence of lateral listing on either side.  There was manifestation of incoordination without any weakness and fatigability.  The Veteran manifested functional loss due to subjective complaint of pain.  An x-ray study of the lumbosacral spine with oblique views revealed degenerative changes of the L4-L5 and L5-S1 disc spaces.  The examiner diagnosed degenerative disc disease of the lower lumbar spine with a history of lumbar strain. The examiner noted that there was manifested limitation of motion with pain, but there was no evidence of neurological deficiency or neuropathy in the lower limbs.  The examiner added that it was not possible to quantify additional degrees of limitation of motion on repeated use or during flare-ups.  There was no history of incapacitating episodes of lower back pain, but he complained about his leg pain.  The examiner also opined that the Veteran's low-back disorder only minimally influenced his ability to work.

During the May 2010 VA examination, the Veteran complained of chronic low back pain.  He indicated that he was unemployed and that he was "disabled."  He reported that his disability was related to his chronic low back condition as well as carpal tunnel syndrome, diabetes, and chronic heart conditions.  The Veteran indicated that he last worked in 1989 and previously worked for the Chrysler Corporation in the 1960s for approximately 10 years.  Followings this, he worked at Honeywell as an instrument technician for close to 10 years.   

The Veteran did not wear a brace for his back condition but did ambulate with the assistance of a cane.  He did not use crutches, a walker, electronic scooter, or any other assistive device for ambulation.  The Veteran reported that he did have pain in his low back on a daily basis with some associated stiffness as well as some feelings of "instability" in his low back.  He did report an occasional radiation of pain to his bilateral lower extremities and some numbness and tingling to the left thigh.  Previous treatments included physical therapy as well as a TENS unit years earlier.  He reported previous injections, the last one occurring approximately two years earlier.  These did relieve the pain temporarily but it was difficult continuing epidural injections due to his blood sugar management and diabetes.  He reported that his average daily pain was approximately seven out of ten on a scale of one to ten.  He indicated that he experienced exacerbating frequent flare-ups approximately eight times per month, at which time his pain was a nine to ten on a scale of one to ten.  During these times, he treated the pain with prolonged rest and heat.  The Veteran also reported taking Methadone for many years for chronic pain management.  He reported that he had had one incapacitating episode per month over the last twelve months which typically lasted one to two days.  These episodes were treated with Methadone as well as prolonged rest.  He had not had any previous back surgeries.  The Veteran drove occasionally and was able to groom himself, use the toilet, and eat independently.  He did not do any shopping as this was performed by his girlfriend.  He did not participate in any recreational activities.  The Veteran reported that he was able to walk and would walk three to four blocks at a time, usually once or twice weekly.  

On physical examination, the Veteran walked with a decreased stride length and gait pattern.  He maintained his lumbar lordosis and there were no bony stepoffs or crepitation.  There was no significant paraspinal musculature spasm and no scars or surgical incisions were noted.  His patellar and Achilles reflexes were present bilaterally.  The Veteran did have mild midline tenderness to palpation over the L1 to L5 area.  The Veteran's bilateral hip flexors, knee flexors, knee extensors, dorsal flexors, plantar flexors, and EHL were greater than 5 out of 5 muscle strength.  His straight leg raising test was negative bilaterally.  There was no clonus noted.  His forward flexion was from 0 to 30 degrees, extension 0 to 5 degrees, left and right lateral rotation 0 to 10 degrees, and left and right lateral bending 0 to 10 degrees.  This did not change with repetitive motion testing.  It was not further limited by pain, fatigue, weakness, lack of endurance, or further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  His arcs of motion, especially in the flexion and extension arcs, were done with pain throughout the arcs of motion.  

X-ray examination revealed that normal lumbar lordosis was maintained.  There was no acute compression fracture or spondylolisthesis.  There was moderate degenerative disc disease at L4-5 and L5-S1.  The pedicles were intact.  The assessment was chronic lumbosacral strain with disk disease, L4-5 and L5-S1.  The examiner noted that the Veteran's subjective complaints outweighed his radiographic and clinical correlation.  The Veteran did have maintained muscle strength in his lower extremities at five out of five.  There was functionally limited range of motion, possible effort related.  Radiographically, there were some degenerative changes at the L4-5 and L5-S1 levels.  However, the examiner noted that these did not seem to correlate entirely to the Veteran's symptoms.  The examiner opined that while the Veteran did have some mild to moderate physical limitations in range of motion related to his lumbar spine condition, over all, the Veteran's lumbar spine condition resulted in a mild impact on his physical abilities and had a minimal functional limitation as far as sedentary employment.  The examiner wrote that there was no reason why the Veteran's lumbar spine condition should exclude him from sedentary employment.  He may be further limited related to his multiple other medical comorbidities such as carpal tunnel syndrome, diabetes, and chronic cardiac conditions, but again, his lumbar spine condition did not exclude him from sedentary employment.  Isolating his lumbar spine condition, he did have mild to moderate functional limitations.  

During an August 2010 VA neurologic examination, the Veteran reported that he had been experiencing low back pain since a 1965 in-service injury.  This pain had been radiating to the inner aspect of both thighs, alternatively, down to the knees.  The pain seemed to localize on the left side of the lower back and tended to radiate mainly to the left lower extremity.  The Veteran claimed that the pain was present all of the time but varied in intensity, three to four out of ten on a scale of one to ten.  An intensity of six out of ten occurred twice per week.  He used a TENS unit with good response and had been using a cane to ambulate for about three years.  It was noted that the Veteran's condition had been getting progressively worse and that he used Methadone to treat the pain with a fair response.  There were no side effects of the pain medication.  There was no history of hospitalization or surgery, peripheral nerve trauma, or peripheral nerve neoplasm.  There were also no balance or coordination problems. 

On physical examination, detailed reflex examination was normal for knee jerk, ankle jerk, and plantar (Babinski), bilaterally.  Sensory examination of the lower extremities was also normal.  Detailed motor examination revealed active movement against gravity of the bilateral hips and ankles.  Muscle tone was normal and there was no muscle atrophy.  There was a gait abnormality, specifically the Veteran had difficulty walking in tandem.  There was no imbalance or tremors and there was no evidence of fasciculations.  The examiner noted that the Veteran's joints were not affected by a nerve disorder.  There was 2+ pitting edema of the bilateral lower legs but SLR (straight leg raise) test was negative bilaterally.  Electromyography (EMG) was not conducted but nerve conduction studies were conducted and revealed no electrodiagnostic evidence of neuropathy of the lower extremities.  It was noted that needle EMG was not performed due to severe edema of the lower extremities.  The examiner noted that the Veteran was not currently employed as he had retired as an instrument technician for the City of Detroit in approximately 1995 for medical (psychiatric) reasons.  With regard to a diagnosis, the examiner indicated that there was no evidence of neuropathy and/or radiculopathy upon examination.  The examiner further wrote that the Veteran's claimed neurological problems had no effect on usual occupation or daily activities.  

During the November 2011 VA examination, the examiner diagnosed lumbar degenerative disc disease, lumbar degenerative arthritis, and mild left and right lumbar radiculopathy.  The Veteran reported experiencing pain in the center of is back which had progressively worsened over the years.  The pain was constant and will radiate to his left knee.  The pain rarely radiated down his right knee.  The Veteran had not undergone surgery on his back and there was no recent physical therapy.  He used a TENS unit and took Methadone for the pain.  He previously used lumbar epidural injections for the pain.  He denied any peripheral leg numbness or tinging.  The Veteran reported flare-ups that impacted the function of his back.  Specifically, the pain will flare two times per week lasting "some hours" which required the Veteran to take Methadone and used a TENS unit.  With flares, he experienced radiating pain down to the left knee.  

On range of motion testing the Veteran had flexion to 50 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 15 degrees.  There was no objective evidence of painful motion for these movements except for left lateral flexion which noted painful motion at 30 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions resulting in flexion to 50 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 15 degrees.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the thoracolumbar spine, specifically, less movement than normal, excess fatigability, and incoordination with impaired ability to execute skilled movements smoothly.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was also no guarding or muscles spasms of the thoracolumbar spine.  Muscle strength testing revealed normal strength and there was no muscle atrophy.  Reflex and sensory examination were normal and straight leg raising testing was normal.  There was radiculopathy of the lower extremities, specifically mild intermittent pain (usually dull) of the right and left lower extremities, but no other signs or symptoms of radiculopathy.  Specifically, the nerves involved were L2/L3/L4 nerve roots (femoral nerve), bilaterally.  The examiner noted that the radiculopathy was of a mild severity.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The examiner noted that the Veteran did not have intervertebral disc syndrome.  It was noted that the Veteran used a cane constantly.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were also no surgical scars.  It was noted that arthritis was documented and that there was no evidence of vertebral fracture.  The examiner indicated that the Veteran's thoracolumbar spine condition impacted his ability to work.  Specifically, the Veteran stated that his previous job as an instrument technician required him to climb ladders and work on a panel.  However, due to his back disorder, he had a limited ability to stand greater than 45 minutes, walk more than 1/4 mile without resting, or sit for more than 45 minutes before having to stand and walk around.  

The examiner reviewed the claims file and opined that the Veteran's current low back condition and degenerative changes of the lumbar spine with radiculopathy was at least as likely as not related to his service-connected chronic lumbar strain.  Specifically, the examiner wrote that the Veteran's service-connected lumbar strain progressed to the current spine condition given the same anatomic proximity of both conditions.  Because of the current diagnosis of degenerative disc disease and arthritis of the lumbar spine as well as the close anatomic proximity to the nerve roots, the examiner opined that the current mild bilateral radiculopathy was secondary to the lumbar spine condition.  The rationale for this opinion was the close anatomic proximity of the current degenerative process of the lumbar spine to the mild bilateral lumbar radiculopathy.  The examiner further opined that these medical conditions are not likely to impact the Veteran's ability to obtain and maintain substantially gainful sedentary employment.  Rather, the Veteran's disabilities are only likely to impact the Veteran's ability to obtain and maintain substantially gainful employment that requires physical job duties.  

The Veteran's VA treatment records show that, in July 2003, he was involved in a motor vehicle accident.  He complained of low back pain with reports of pain radiating down both thighs.  The Veteran was also noted to have limited flexion of the lumbar spine with muscle tenderness to the left of the lumbar spine.  The Veteran was noted to have normal strength of his lower extremities.  Significantly, a physician indicated that the July 2003 motor vehicle accident exacerbated his low back pain, with the symptoms noted above.  An x-ray of the lumbar spine revealed no evidence of any compression fracture or subluxation.  There was, however, narrowing of the disc space at L-4-5 with marginal osteophyte changes.  The sacroiliac joints were normal and the no significant abnormality of the hips was noted.  The Veteran was diagnosed with degenerative disc disease at L4-5.  Another study found degeneration and desiccation of the L4-5 and L5-S1 discs with disc herniation at these levels. 

The remaining VA treatment records generally address his other health, substance abuse, and psychiatric conditions.  However, additional notes dated in May 2004, indicate continued complaints of low back pain with occasional radicular irritation.  A neurological examination afforded in connection with these complaints was normal.  

Also of record are the Veteran's lay statements and testimony provided during the August 2004 and July 2011 Board hearings.  Significantly, during the August 2004 Board hearing, the Veteran testified that his back pain radiated down his legs.  During the July 2011 Board hearing, the Veteran testified that his back condition had been relatively consistent since before 2005 to the present.  

A.  Prior to May 10, 2010

Upon review of the evidence, the Board concludes that a rating in excess of 20 percent for the Veteran's chronic lumbar strain is not warranted prior to May 10, 2010.  In this regard, the Board acknowledges that there are three sets of rating criteria that may be applied in the instant case.  First, with respect to the rating criteria governing intervertebral disc syndrome, as in effect prior to September 2002, while the Veteran has a back disability with documented disc involvement, there is no evidence that such results in intervertebral disc syndrome with recurring attacks.  As above, the November 2011 VA examination was negative for intervertebral disc syndrome.  Furthermore, there is no evidence that the Veteran's back disability results in "recurring attacks." 

Relevant to the rating criteria governing intervertebral disc syndrome as in effect as of September 2002 and September 2003, which is essentially the same, a higher rating for intervertebral disc syndrome is not warranted because the Veteran's symptoms did not require best rest ordered by a physician with treatment by a physician.  Also, as discussed below, there is no evidence of any associated neurological involvement prior to May 10, 2010.  

Pertinent to the rating criteria in effect prior to September 2003, the Board finds that a disability rating higher than 20 percent rating for limitation of lumbar spine motion is also not warranted under DC 5295.  Significantly, as the Veteran's back disability did not result in spasms on extreme forward bending and unilateral loss of spine motion in the standing position or severe symptoms with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, such DC is not applicable.  Significantly, the Board finds that the Veteran's range of motion during the February 2001 and January 2005 VA examinations was in the moderate range.  Even with the pain noted, the evidence does not suggest that the Veteran suffered severe limitation of motion during either the February 2001 or January 2005 VA examinations.

Pertinent to the new criteria which became effective in September 2003, a disability rating higher than 20 percent rating for limitation of lumbar spine motion is also not warranted prior to May 10, 2010 as the limitation of flexion was less than 30 degrees after the new criteria became effective.  Significantly, the Veteran had 45 degrees of flexion during the February 2001 VA examination and 40 degrees of flexion during the January 2005 VA examination.  In reaching such determination, the Board finds that the Veteran's back symptomatology, to include pain, fatigue, incoordination, tenderness, and flare-ups, does not result in functional loss that more nearly approximates such limitation of motion.  See DeLuca, supra; Mitchell, supra.

B.  Beginning May 10, 2010

Upon review of the evidence, the Board concludes that a rating in excess of 40 percent for the Veteran's chronic lumbar strain is not warranted beginning May 10, 2010.  As above, the Board acknowledges that there are three sets of rating criteria that may be applied in the instant case.  First, with respect to the rating criteria governing intervertebral disc syndrome, as in effect prior to September 2002, while the Veteran has a back disability with documented disc involvement, there is no evidence that such results in intervertebral disc syndrome with recurring attacks.  As above, the November 2011 VA examination was negative for intervertebral disc syndrome.  Furthermore, there is no evidence that the Veteran's back disability results in "recurring attacks."

Relevant to the rating criteria governing intervertebral disc syndrome as in effect as of September 2002 and September 2003, which is essentially the same, a higher rating for intervertebral disc syndrome is not warranted because the Veteran's symptoms did not require best rest ordered by a physician with treatment by a physician.  Moreover, as of November 2011, as there was confirmed evidence of radiculopathy, the Veteran was assigned separate ratings for his neurological impairment.  

Pertinent to the rating criteria in effect prior to September 2003 under DC 5295, the Board notes that a rating higher than 40 percent is not possible.  

Pertinent to the rating criteria in effect beginning September 2003, the Board notes that a rating higher than 40 percent based on orthopedic impairment requires a finding of ankylosis.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

There is no evidence that the Veteran's spine is fixed in position, or ankylosed.  Significantly, the Veteran had flexion to 30 degrees during the May 2010 VA examination and flexion to 50 degrees during the November 2011 VA examination.  

C.  Associated Neurological Impairment

As of September 2002 (and thereafter, to include as a result of the regulation changes in September 2003), separate ratings for orthopedic and neurologic impairments are available.  As above, the November 2011 VA examination confirmed evidence of radiculopathy and the Veteran has been assigned separate ratings for his neurological impairment.  The Board notes that the Veteran has been awarded an effective date of May 10, 2010 for the separate 10 percent ratings assigned for lumbar radiculopathy of the lower extremities.  Significantly, the earliest evidence of lumbar radiculopathy is the November 2011 VA examination.  In fact, the August 2010 VA neurological examination was negative for radiculopathy.  However, the RO has assigned May 10, 2010 as the effective date for the separate ratings for lumbar radiculopathy and the Board will not disturb these awards.  
	
Applying the foregoing facts to the law summarized above, the Board finds that, as of May 10, 2010, the Veteran's service-connected chronic lumbar strain resulted in bilateral lower extremity radiculopathy.  However, at no time during the appeal period has the Veteran's service-connected chronic lumbar strain resulted in neurological impairment other than bilateral lower extremity radiculopathy.

Relevant to the period prior to May 10, 2010, the Board finds that the Veteran's chronic lumbar strain did not result in neurological impairment.  In this regard, while the Veteran complained of occasional radiation of pain to his bilateral lower extremities and some numbness and tingling to the left thigh in May 2010, neurologic examination in August 2010 revealed no evidence of neuropathy and/or radiculopathy upon examination.  Significantly, as above, the Veteran's radiculopathy did not manifest until the November 2011 VA examination.  Furthermore, the Veteran has not alleged, and the evidence does not show, that he has bladder or bowel impairment as a result of his service-connected back disability.  Therefore, the Board finds that, prior to May 10, 2010, the Veteran's chronic lumbar strain did not result in neurological impairment 

Moreover, the Board finds that the Veteran's radiculopathy of the bilateral lower extremities warrant no more than separate 10 percent ratings as such are manifested by no more than a mild sensory and functional impairment, which more nearly approximates a mild disability of the femoral nerve.  In this regard, the evidence shows the Veteran has lodged subjective complaints of low back pain radiating down his legs, particularly the left leg; however, despite the Veteran's complaints, sensory examination of the lower extremities has been normal throughout the appeal.  Similarly, both the August 2010 and November 2011 VA neurological examinations showed normal muscle strength and tone and normal motor examination.  Furthermore, the November 2011 VA examiner described the Veteran's radiculopathy to be of "mild" severity.  Therefore, the Board finds that the Veteran's functional impairment of the bilateral lower extremities is no more than mild. 

In sum, the Board finds that the evidence described above shows that, beginning on May 10, 2010, the Veteran's service-connected chronic lumbar strain resulted in bilateral lower extremity radiculopathy manifested by a mild sensory and functional impairment, which more nearly approximates a mild disability, and does not more nearly approximate moderate or severe incomplete paralysis or complete paralysis at any point during the appeal as contemplated by DC 8526.

Therefore, based on the foregoing, the Board finds that the Veteran experiences radiculopathy in his lower extremities, which is manifested by a mild sensory and functional impairment of the femoral nerve, as of May 10, 2010, but no earlier.  As a result, the Veteran's radiculopathy of the bilateral lower extremities warrants a 10 percent rating, but no higher, under DC 8526 as of May 10, 2010.   


D.  Other Considerations

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected chronic lumbar strain with bilateral lower extremity radiculopathy; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected chronic lumbar strain with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his low back disability as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the VA examiners, decreased mobility, decreased bending, and difficulty with prolonged standing and sitting.  See DeLuca, supra; Mitchell, supra.  Furthermore, to the extent that such difficulty arises from the Veteran's back pain, such is contemplated by the 20 and 40 percent ratings assigned under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, there are no additional symptoms of the Veteran's service-connected chronic lumbar strain that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's low back disability.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's current ratings contemplate his functional loss, to include limited range of motion, as a result of his low back symptomatology.  Moreover, he has been assigned separate ratings for the associated neurological impairment caused by his back disability. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected chronic lumbar strain.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected low back disability is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent prior to May 10, 2010 and in excess of 40 percent thereafter for the Veteran's chronic lumbar strain.  The Board further finds that the assignment of separate 10 percent ratings, but no higher, for bilateral lumbar radiculopathy as of May 10, 2010, but no earlier, was proper.  Therefore, the benefit of the doubt doctrine is not applicable, and his increased rating claim must be denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3, 4.7. 

III. TDIU Claim

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As above, the July 2008 JMR, which vacated the July 2006 Board decision regarding the Veteran's claim for an increased rating for his back disability, found that the Board did not recognize a reasonably-raised claim of entitlement to a TDIU, citing Roberson.  Significantly, it was noted that during the course of the Veteran's appeal for an increased rating for his back disability, he maintained that he had been unemployed since 1987 due, in part, to his back disability.  As such, the parties found that the case should be remanded for consideration of TDIU pursuant to 38 C.F.R. § 4.16.  Significantly, the Court reaffirmed in Rice that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  

A formal claim for TDIU was filed on behalf of the Veteran in February 2010 by the Veteran's purported representative (Attorney Sean Ravin).  The RO denied the claim for a TDIU in a January 2011 rating decision based on "a claim for increased evaluation [ . . .] received on February 2, 2010."  While the Veteran did not perfect an appeal of the January 2011 rating decision, in the October 2011 remand, the Board found that the TDIU issue is before the Board as part of the increased rating claim notwithstanding the RO's separate adjudication of the issue in January 2011 during the course of the appeal.  

The Veteran is currently service-connected for chronic lumbar strain, rated as 20 percent disabling prior to May 10, 2010, and as 40 percent disabling thereafter; right lumbar radiculopathy associated with chronic lumbar strain, rated as 10 percent disabling as of May 10, 2010; and left lumbar radiculopathy associated with chronic lumbar strain, rated as 10 percent disabling as of May 10, 2010.  For the relevant time period pertinent to this appeal, he had a combined evaluation of 20 percent as of November 30, 2000, and 50 percent as of May 10, 2010.  As such, the Veteran has not met the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a) at any point during the appeal.  However, as noted previously, even when the percentage requirements are not met, entitlement to a TDIU on an extra-schedular basis may nonetheless be granted in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

It is unclear when the Veteran actually stopped working.  As above, during the May 2010 VA examination, the Veteran indicated that he last worked in 1989 and previously worked for the Chrysler Corporation in the 1960s for approximately 10 years.  Followings this, he worked at Honeywell as an instrument technician for close to 10 years.  However, in the Veteran's February 2010 formal claim for a TDIU indicates that the Veteran last worked for the City of Detroit in 1981.  Also, during a January 1994 VA psychiatric examination, it was noted that the Veteran last worked in 1987.  During the August 2010 VA neurological examination the Veteran reported that he had retired as an instrument technician for the City of Detroit in approximately 1995 for medical (psychiatric) reasons.  Regardless of when the Veteran stopped working, it appears that he has been unemployed during the course of his appeal for a higher rating for his service-connected back disabilities.  Significantly, records from the Social Security Administration (SSA) show that the Veteran was granted disability benefits effective December 1991 due, primarily, to hypertension and affective disorders.  

As above, the May 2010 VA examiner opined that, while the Veteran did have some mild to moderate physical limitations in range of motion related to his lumbar spine condition, overall, the Veteran's lumbar spine condition resulted in a mild impact on his physical abilities and had a minimal functional limitation as far as sedentary employment.  The examiner wrote that there was no reason why the Veteran's lumbar spine condition should exclude him from sedentary employment.  He may be further limited related to his multiple other medical comorbidities such as carpal tunnel syndrome, diabetes, and chronic cardiac conditions, but again, his lumbar spine condition did not exclude him from sedentary employment.  Isolating his lumbar spine condition, he did have mild to moderate functional limitations.  

Also, while the November 2011 VA examiner indicated that the Veteran's thoracolumbar spine condition impacted his ability to work in that the Veteran's previous job as an instrument technician required him to climb ladders and work on a panel and the Veteran had a limited ability to stand greater than 45 minutes, walk more than 1/4 mile without resting, or sit for more than 45 minutes before having to stand and walk around, the November 2011 VA examiner further opined that the Veteran's back disabilities are not likely to impact the Veteran's ability to obtain and maintain substantially gainful sedentary employment.  Rather, the Veteran's disabilities are only likely to impact the Veteran's ability to obtain and maintain substantially gainful employment that requires physical job duties.  

After a careful review of the record, the Board finds that the Veteran is not entitled to a TDIU. Although the Veteran has stated that he retired between 1981 and 1995, due, in part, to his back disability, it appears that his retirement was due primarily to a nonservice-connected psychiatric disability.  Significantly, the Veteran was awarded SSA disability benefits effective December 1991, primarily, based on nonservice-connected affective disorders and hypertension.  Significantly, during an April 1992 hearing before SSA, the Veteran testified that he stopped working due to emotional problems at work.  

Furthermore, both the May 2010 and November 2011 VA examiners have found the Veteran's service-connected disabilities have a functional impact on his ability to perform physical employment; however, he was determined to be able to perform sedentary employment.  In this regard, the Board observes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medial one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  However, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities, but the functional impairment caused solely by his service-connected disabilities. VBA Fast Letter 13-13 (June 17, 2013).  In the instant case, the Board accords great probative weight to VA examination opinions regarding the functional impairment caused by the Veteran's back and associated neurological disabilities as each examiner conducted an interview with the Veteran, a review of the relevant history, and a full physical examination.  Furthermore, the determinations rendered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As indicated above, despite some limitations imposed by his service-connected disabilities, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

While the Veteran is competent to provide testimony pertaining to the limitations imposed by his service-connected disabilities, the competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the functional impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected back disabilities.  The Board notes that the Veteran's current 50 percent rating for his back and associated neurological disabilities, his only service-connected disabilities, takes into account the limitations and difficulties he has due to his back disability.  Furthermore, a higher rating for such disability has been considered and denied.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected back and associated neurological disabilities.  Thus, as the Board finds that, for the entire appeal period, the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation, there is no basis for referring the Veteran's TDIU for extra-schedular consideration and the TDIU is denied.   As the preponderance of the evidence is against the claim, the benefit-of -the-doubt doctrine is not applicable.  38 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

A disability rating greater than 20 percent prior to May 10, 2010 and greater than 40 percent beginning May 10, 2010 for chronic lumbar strain is denied. 
	
The assignment of a separate 10 percent rating, but no higher, for left lumbar radiculopathy as of May 10, 2010, but no earlier, was proper.

The assignment of a separate 10 percent rating, but no higher, for right lumbar radiculopathy as of May 10, 2010, but no earlier, was proper.

A TDIU is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


